DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bludis et al. (6,443,753) in view of Vindigni (5,044,977).
Regarding claims 4 and 7, Bludis et al., figures 13-14 show a power tool (202) comprising:
a receiving device (208 and 212) having at least one receiving element (210);
a power supply unit connectable to the power tool and including a connecting device (214), the connecting device having at least one contact element (214a),
the receiving device being designed to receive and hold the connecting device, so that the at least one receiving element and the at least one contact element are connectable to each other to establish an electrical connection (figure 14).
Bludis et al. disclose the claimed invention as described above except for a damping element on the at least one contact element, the at least one contact 
Vindigni, figures 4-5 show a socket (2) comprising socket contacts (4a, 4b and 4c) each having a helicoidal coil (not labeled). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bludis et al. to have the socket contacts each having the coil as taught by Vindigni for better retaining the plug contact into the socket contact and to exert a pressure against pins of the plug when inserted in the socket (Vindigni, column 6, lines 12-14).
Regarding claim 5, it is noted that Vindigni, figure 1 shows the damping element is designed as a spring and is positioned behind the contact element in the first direction, so that a spring force applied by the spring presses the contact element in the second direction.
Regarding claim 6, it is noted that Vindigni, figure 1 shows the damping element is designed as a component including an elastically deformable material.
4.    Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bludis et al. and Vindigni as applied to claim 4 above, and further in view of Wu (7,243,734).
Regarding claim 8, Bludis et al. and Vindigni disclose the claimed invention as described above except for the power supply unit is a rechargeable battery.
Wu, figure 1 shows a rechargeable battery (20).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify .
5.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bludis et al. (6,443,753) in view of Burger et al. (9,905,966).
Regarding claims 4 and 7, Bludis et al., figures 13-14 sow a power tool (202) comprising:
a receiving device (208 and 212) having at least one receiving element (210);
a power supply unit connectable to the power tool and including a connecting device (214), the connecting device having at least one contact element (214a),
the receiving device being designed to receive and hold the connecting device, so that the at least one receiving element and the at least one contact element are connectable to each other to establish an electrical connection (figure 14).
Bludis et al. disclose the claimed invention as described above except for a damping element on the at least one contact element, the at least one contact element being movable in a first direction and a second direction as well as relative to a respective receiving element of the at least one receiving element to be able to counteract a relative movement between the contact element and the respective receiving element when the contact element and the receiving element are connected to each other.
Burger et al., figures 5-6 show a socket comprising socket contacts (31) each having a wire (40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bludis et al. to have the socket contacts each 
Regarding claim 9, it is noted that Burger et al., figure 5 shows the at least one contact element includes a first contact plug (34 and 35) and a first litz wire (40) attached to the first contact plug.
Regarding claim 10, it is noted that Burger et al., figure 5 shows the first contact plug has a first open end (35) for receiving the receiving element and a second closed end (34), the first litz wire attached to the second closed end.
 	Regarding claim 11, it is noted that Burger et al., figure 5 shows the first litz wire is flexible to permit a movement of the first contact plug.
Regarding claim 12, it is noted that Burger et al., figure 5 shows the first contact plug is located in a first contact chamber having a first opening, the first contact plug having a first open end facing the first opening.
Regarding claim 13, Bludis et al., figure 13 shows the at least one contact element includes exactly two contact elements and the at least one receiving element includes exactly two receiving elements.
Regarding claim 14, it is noted that Burger et al., figure 5 shows the at least one contact element (35) includes a first end and a second end and two opposing contact blades between the first and second end.

Regarding claim 16, it is noted that Burger et al., figure 5 shows both of the two opposing contact blades are flexible so as to be pivotable about the second end.
Regarding claim 17, it is noted that Burger et al., figure 5 shows the two opposing contact blades slope to converge towards each other from the second end to a minimum spacing distance.
Regarding claim 18, it is noted that Burger et al., figure 5 shows the two opposing contact blades diverge away from each other from the minimum spacing distance to the first end.
Regarding claim 19, it is noted that Burger et al., figure 5 shows at least one of the two opposing contact blades is flexible so as to be pivotable about the second end.
Regarding claim 20, it is noted that Burger et al., figure 5 shows both of the two opposing contact blades are flexible so as to be pivotable about the second end.
Response to Arguments
6.	Applicant's arguments filed 02/02/21 have been fully considered but they are not persuasive. 
Applicant argues:  “It is respectfully submitted that there is absolutely no factual basis or any proper reason as required by MPEP 2143 and 2144 “to modify Bludis et al. for better retaining the contact into the socket.”
The contact blades 210 of Bludis are best retained by fixed female contacts, and there is no teaching or reason in Vindigni to have the female contacts of Bludis on springs, which to one of skill in the art reading Bludis and Vindigni would create a less stable structure. Nor would one of skill in the art reading Vindigni replace the female contacts of Bludis with the Vindigni pressure end contact, as this also would actually result in worse retaining (and less electrical contact). The Vindigni approach is also for pins not contact blades as contact blades 210 and there is no indication in Vindigni or elsewhere in the prior art, as required by MPEP 2143 and 2144, that there is any advantage for Bludis to have such a design or that the use of the Vindigni design would improve any retention with contact blades. The Office Action reason for the combination appears to be pure conjecture, and actually not true.”
The Examiner disagrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bludis et al. to have the socket contacts each having the coil as taught by Vindigni for better retaining the plug contact into the socket contact and to exert a pressure against pins of the plug when inserted in the socket (Vindigni, column 6, lines 12-14).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/17/21.